Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0000712
                                                      23-AUG-2012
                                                      11:22 AM



                       NO. SCPW-12-0000712

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    JUSTIN GONDA, Petitioner,

                                vs.

      THE HONORABLE GARY W.B. CHANG, JUDGE OF THE CIRCUIT
    COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
                    (CIV. NO. 1CC12-1-000692)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Justin Gonda’s August

13, 2012 petition for a writ of mandamus, the documents in

support and the record, it appears that petitioner fails to

demonstrate a clear and indisputable right to relief.

Petitioner, therefore, is not entitled to mandamus relief.     See

Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39

(1999) (A writ of mandamus is an extraordinary remedy that will

not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested
action).   Accordingly,

           IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ mandamus without

payment of the filing fee.

           IT IS FURTHER ORDERED that the petition for a writ of

mandamus is denied.

           DATED: Honolulu, Hawai#i, August 23, 2012.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack




                                 2